Citation Nr: 1747751	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for headaches for the entire rating period from November 8, 2011. 

2.  Service connection for a right hip disorder, claimed as piriformis syndrome.

3.  Service connection for a left hip disorder, claimed as piriformis syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2017).

The Veteran, who is the appellant in this case, served on active duty from May 2000 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Roanoke, Virginia, RO has jurisdiction of the current appeal. 

In July 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record. 


FINDINGS OF FACT

1. For the entire initial rating period from November 8, 2011, the service-connected headaches disability has manifested as prostrating headaches occurring on average at least once per month that are not prolonged or productive of severe economic inadaptability.

2. The Veteran has a current bilateral hip disability of piriformis syndrome, with mild degenerative changes of the sacroiliac joints.

3. The current bilateral hip disability had its onset in service. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for the service-connected headaches disability, for the entire initial rating period from November 8, 2011, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip piriformis syndrome with mild degenerative changes of the sacroiliac joint are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left hip piriformis syndrome with mild degenerative changes of the sacroiliac joint are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The appeal of service connection for right and left hip disorders has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for right and left hip piriformis syndrome, with mild degenerative changes of the sacroiliac joints, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial ratings following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination report, and the Veteran's written statements. 

VA examined the service-connected headaches disability in January 2013.  The Board finds that the above-referenced VA examination report is adequate for purposes of rating the headaches disability on appeal.  The examiner reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the headaches disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Rating for Headaches Disability

For the entire rating period on appeal, the headaches disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which provides that a 10 percent disability rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months (a noncompensable rating is assigned with less frequent headaches).  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The Veteran contends that a compensable disability rating is warranted for the headaches disability because she has disabling migraine headaches that averaged one or two times per month at the beginning of the appeal period that progressed to about three to five times per month.  See July 2017 Board hearing transcript.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire rating period from November 8, 2011, the service-connected headaches disability has manifested characteristic prostrating attacks occurring on average at least once per month, so warrants a higher 30 percent disability rating under DC 8100.  38 C.F.R. § 4.124a.  

The Veteran has asserted that she has disabling migraine headaches that averaged one to five times per month throughout the appeal period.  The Veteran has also expressed that the headaches are accompanied by nausea, and sensitivity to light and sound, and that she had to leave work at times due to headache attacks.  See January 2015 private treatment record; November 2016 VA Form 646; July 2017 Board hearing transcript.  While subjective, the Veteran is competent to report headache symptoms.  See Pierce v. Principi, 18 Vet. App. 440 (2004) (in increased rating claim, Board erred in failing to consider/discuss veteran's letter and headache diary documenting frequency and severity of headaches).

The January 2013 VA examiner assessed that the Veteran did not have any characteristic prostrating attacks of migraine headache pain; however, based on the foregoing discussion, and in light of the functional impairment resulting from the headaches disability and all of the Veteran's symptoms, including nausea, sensitivity to light and sound, and having to leave work at times due to headaches, the Board resolves in favor of the Veteran in finding that the headaches disability more nearly approximates characteristic prostrating attacks occurring on average at least once a month.

After a review of all the lay and medical evidence of record, the Board finds that the headaches disability has not manifested very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability so as to warrant a higher 50 percent rating under DC 8100.  38 C.F.R. § 4.124a.  VA examined the headaches disability in January 2013.  The Veteran reported severe headaches characterized by pulsating or throbbing head pain that worsens with physical activity, with symptoms of nausea, sensitivity to light, and sensitivity to sound.  The Veteran was not taking medication for the headaches.  The January 2013 VA examiner assessed that the Veteran did not have any characteristic prostrating attacks of migraine headache pain.  

While the November 2014 VA Form 9 reflects that the Veteran asserted having had headache attacks several times per week each lasting about an hour or two, the Veteran clarified during the July 2017 Board hearing that the headaches are disabling headaches on average one to five times per week, in addition to other more frequent  minor headaches.    

Based on the foregoing, the evidence, including the Veteran's own reports, shows that, while the Veteran has chronic headaches, the headaches were only severe enough to be considered prostrating approximately one to four times per month.  Moreover, the Veteran denied having headaches on numerous occasions.  See, e.g., August 2014, January 2015, April 2015, October 2015, June 2016, September 2016, and April 2017 VA treatment records.  Accordingly, the totality of the evidence weighs against a finding of very frequent completely prostrating and prolonged headaches attacks.  

The Board is cognizant that the Court has held that the term "productive of severe economic inadaptability" could have either the meaning of "producing" or "capable of producing" severe economic inadaptability.  See Pierce, 18 Vet. App. at 446.  However, in this case, the weight of the lay and medical evidence demonstrates that the headaches disability did not produce and were not capable of producing severe economic inadaptability.  The evidence of record shows that the Veteran is working full time for the Navy.  See November 2015 VA treatment record.  While the Veteran has reported having to leave work early at times due to the headaches disability, in the absence of other factors affecting the employment or income from the employment, in this case, the fact of leaving work early on a number of occasions while maintaining full time employment, and with no showing of loss of income, does not produce or is capable of producing severe economic inadaptability.  Based on the foregoing, and considering all the lay and medical evidence of record, the Board finds that, while the headaches cause some interference with employment in the form of leaving work early at times, the evidence of record does not demonstrate severe economic inadaptability for any period.

Based on the above, the Board finds that the headaches disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the rating period on appeal.  For these reasons, the Board finds that, for the entire initial rating period from November 8, 2011, the headaches disability picture more nearly approximates the criteria for a 30 percent rating due to prostrating attacks occurring at least once per month; therefore, a disability rating of 30 percent, but no higher, for headaches is warranted for the entire initial rating period from November 8, 2011.  See 
38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100.

Extraschedular Consideration

The Board has considered whether an extraschedular rating would have been warranted for the service-connected headaches disability for any part of the initial rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the schedular rating criteria are adequate to rate the headaches disability, and no referral for extraschedular consideration is required.  The schedular rating criteria under 
DC 8100 provide specific schedular ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, for the entire rating period from November 8, 2011, the headaches disability has manifested characteristic prostrating attacks of migraine headache pain with associated nausea and sensitivity to light and sound occurring on average at least once per month that are not prolonged or productive of severe economic inadaptability, which are specifically contemplated in the schedular rating criteria.  These symptoms and resulting degree of occupational impairment are part of or similar to the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Moreover, as stated above, the Board has taken into consideration all of the Veteran's symptoms, including migraines, nausea, and sensitivity to light and sound, as well as the resulting functional impairment in assigning the higher 30 percent schedular rating.  Essentially, the Board has considered all of the symptoms and functional impairment in assigning the 30 percent rating despite the January  2013 VA examiner assessment that the Veteran did not have any characteristic prostrating attacks of migraine headache pain, which is consistent with a noncompensable (zero percent) disability rating under DC 8100.  38 C.F.R.
§ 4.124a.  Based on the foregoing, because the schedular rating criteria are adequate to rate the headaches disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for temporomandibular joint dysfunction, upper para-lumbar muscle strain, gastroesophageal reflux disease/dyspepsia, partial numbness in the right and left fifth cranial nerve, and headaches.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected headaches disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he was unemployable at any point during the rating period on appeal due to the service-connected headaches disability.  While the Veteran has asserted that the headaches affected her work because she had to leave work early at times when he had a migraine headache, the record reflects that the Veteran has been employed on a full time basis for the entire appeal period.  The schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran is already being compensated for any difficulties at work resulting from the service-connected headaches disability.  For the reasons above, and in light of the fact that the Veteran is currently working, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.

Service Connection for Right and Left Hip Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that a bilateral hip disability started in service.  Specifically, the Veteran asserted there were sharp pain in the hips which radiated down the legs in service, and that the bilateral hip pain has continued since service.  The Veteran reported that a leg length discrepancy was noted during service.  See, e.g. July 2017 Board hearing transcript. 

The Board finds that the Veteran has a current bilateral hip disability.  The January 2013 VA examination report shows a diagnosis of bilateral piriformis syndrome.  A February 2017 private PET scan report shows an assessment of mild degenerative changes of both sacroiliac joints.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral hip disability began in service, that is, whether the bilateral hip disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that the bilateral hip disability started in service.  Service treatment records show multiple complaints of bilateral hip pain, to include specific notations of pain in the right and left piriformis areas.  See, e.g. March 2002, June 2003, and September 2003 service treatment records.  A May 2003 service treatment record shows notations of hip pain and leg length discrepancy and a September 2003 service treatment record shows an assessment of bilateral sacral joint dysfunction.  

Evidence weighing against this finding includes the July 2014 VA examiner's opinion that it is less likely than not that the current bilateral hip disability was not incurrent in service.   The July 2014 VA examiner reasoned that piriformis syndrome occurs when the muscle is shortened and compressed and irritates the sciatic nerve.  The July 2014 VA examiner explained that this is from overuse, marked and prolonged gait abnormalities and trauma, and that the veteran had none of these things in service. The July 2014 VA examiner noted that the Veteran's leg length abnormality was treated, and that no gait abnormality existed.  The July 2014 VA examiner explained that, while the Veteran was listed as having back pain, piriformis syndrome is a very specific, somewhat unusual condition, which the Veteran was not diagnosed with in service; however, the July 2014 VA examiner did not comment on the significance of the service treatment records showing notations of complaints of bilateral hip pain, especially in the piriformis areas, or the findings of sacral joint dysfunction.  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of the current bilateral hip disability began during service, that is, service connection is warranted for right and left hip piriformis syndrome, with mild degenerative changes of the sacroiliac joints, as 

directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

An initial disability rating of 30 percent, but no higher, for the service-connected headaches disability, for the entire initial rating period from November 8, 2011, is granted.

Service connection for right hip piriformis syndrome with mild degenerative changes of the sacroiliac joint is granted.

Service connection for left hip piriformis syndrome with mild degenerative changes of the sacroiliac joint is granted.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


